Federal Defenders

Southern District
52 Duane Street-L0th Floor, New York, NY 100

 

OF NEW YORK, INC. Vel: (212) 417-8700 Fax: (212) 571-0392

David E, Patron Sonthera Bisiict af New York
wera attane Ditertyay , Jennifer L. Brown
Execute Da etl De cembe r 2 f 2 0 1 9 , Atturney-ine Charge

By Hand and E-mail

Honorable Loretta A. Preska

 

 

 

 

 

 

United States District Court e mae

Southern District of New York USDC SEN

United States Courthouse DacUr st ED

500 Pearl Street - Suite 2220 | mpeg. al ay Wt S \

New York, NY 10007 DOC # acne tenga mage |
DATE Fig: Vor

Re: United States v. Clarence Dean DA Ee

 

 

 

 

08 Cx. O67 (LAP)

Dear Judge Preska:

I write to request an adjournment of the court date

currently scheduled for December 10, 2019 at 10:00 a.m.

Mr.

Dean has a motion to dismiss the indictment. pending, and
requests that the Court adjourn the conference until after
the motion has been decided. I have spoken to AUSA Andrew

Rohrbach who has no objection to this request.

To the extent it has not already been excluded, f
request that the time until the motion is decided _be |
»excluded from speedy trial catculation,.

 

 

 

Respectfully submitted,

 

Attorney- in- Charge
Tel; (212) 417-8722

ec: Andrew Rohrbach, Esq.
Assistant United States Attorney

Clarence Dean, MbDC

 

it [0.00 O..

0) OWUUOue

Morey (2 Hal
LORETTA A. PRESKA
UNITED STATES DISERICT JUbOE

 

 
